Citation Nr: 0702489	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  99-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right foot 
disabilityq	1a`.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the RO that denied 
service connection for residuals of a right foot injury.


FINDINGS OF FACT

1.  The veteran had moderate hallux valgus, clawing of the 
toes, and nontender calluses on the right foot prior to entry 
into active duty.

2.  The pre-existing moderate hallux valgus, clawing of the 
toes, and nontender calluses on the right foot did not 
increase in disability and were not aggravated by the 
veteran's active duty service.

3.  The veteran does not currently have chronic right foot 
sprain or strain.

4.  There is no currently diagnosed right foot disorder which 
is related to service.


CONCLUSION OF LAW

1.  Preexisting right foot disabilities, namely hallux 
valgus, clawing deformity, and calluses, were not aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  A right foot disability was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims service connection for a right foot 
disability.  He asserts that his right foot did not bother 
him before service and that, to the extent that he had a pre-
service right foot condition, it was aggravated during his 
period of active duty.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. 

The language of the aforementioned regulation at 38 C.F.R. 
§ 3.304(b) was amended during the pendency of this appeal, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (now codified at 38 C.F.R. § 3.304(b) (2006)).  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  
However, as the evidence reveals that the presumption of 
soundness did not attach with regard to a right foot 
disorder, the regulatory change does not apply in this case.

A September 1963 induction examination indicated that 
clinical evaluation of the feet was abnormal.  The examiner 
noted "moderate hallux valgus", "clawing" of the toes, and 
"nontender calluses".  The second and third toes were 
noted.  This examination, which was conducted prior to the 
veteran's active duty service, demonstrates that the 
presumption of soundness does not apply with regard to a 
right foot disorder, including hallux valgus, clawing 
deformity, or calluses, as these disorders were expressly 
noted on examination.

Furthermore, a July 2006 addendum to a December 2005 VA 
examination includes a competent medical opinion indicating 
that the veteran's current right foot disorders, including 
hallux valgus and claw toes, "preexisted his time in the 
military."  The record indicates that the veteran may 
currently have additional right foot disabilities, like 
degenerative changes, heel spurs, plantar fasciitis, and 
cavus foot which were not noted in his induction examination.  
See April 2003 and December 2005 VA examinations.  However, 
there is no competent evidence which indicates that these 
current right foot problems are related to service.  Further, 
there is no current diagnosis of the chronic right foot 
strain or sprain which was noted once in service.  See June 
2003 VA medical opinion.  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board finds, therefore, that service connection 
is not warranted on a direct basis for a right foot disorder.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  In addition, 
the usual effects of medical and surgical treatment in 
service, provided to ameliorate a pre-existing condition, 
will not be considered service connected unless the disorder 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board finds that the veteran's right foot disability did 
not undergo an increase in severity during service.  The 
service medical records do not show that the veteran's right 
foot disability increased in severity.  The veteran served 
for two years, and the only references to the right foot 
during that time occurred in September 1963 when the veteran 
complained of right foot pain and that his boots were too 
small.  X-rays of the feet were negative.  He was noted to be 
tender over the 3rd, 4th, and 5th metatarsals and was assessed 
with chronic foot strain.  Over the next 23 months, for the 
remainder of the veteran's period of active duty, the service 
medical records are silent as to any right foot complaint, 
treatment, or diagnosis.

While the veteran reported mild foot trouble during his 
September 1965 separation examination, clinical evaluation of 
the feet was noted to be normal.  Thus, the Board finds that 
there was no increase in disability of the right foot in 
service.  Further, a June 2003 VA medical opinion clearly 
found that "the chronic strain or sprain of the right foot 
[noted in the September 1963 service medical records] did NOT 
[emphasis in original] cause or result in increase in 
severity or worsening of the pre-existing right moderate 
hallux valgus with clawing . . . and calluses."  The opinion 
also stated that ""the preexisting moderate hallux valgus 
right with clawing and . . . calluses did NOT [emphasis in 
original] experience any change or increase in severity 
during service."  The opinion also stated that "[t]he 
medical evidence demonstrates  no residuals of chronic strain 
and sprain of [right] foot diagnosed in service, and it was 
only temporary and resolved completely prior to separation 
from service."

This medical opinion is particularly probative because it was 
noted in the medical opinion that the evidence of record had 
been reviewed, including the service medical records, VA 
examination reports dated in March and May 2003, and a May 
2001 statement from the veteran's treating VA podiatrist who 
found the veteran's current right foot disabilities were 
disabling.  The opinion provided it's rationale for its 
conclusions that the preexisting right foot disorders had not 
increased in severity by noting that the service medical 
records "only show early treatment with no significant 
treatment during later period of service on active duty for 
the right foot."

The veteran and his friends and family members who have 
provided written statements are capable of providing evidence 
of symptomatology, and the Board does not doubt the veteran 
sincerely believes that his right foot problems worsened 
during service.  Regardless, a layperson is not capable of 
opining on matters requiring medical knowledge, such as 
medical diagnoses and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Further support for the conclusion that the veteran's 
preexisting right foot disorders did not increase in severity 
in service is the fact that the medical evidence and the 
veteran's statements reveal that he did not seek medical 
treatment for the right foot for many years after service.  
See undated written statement from the veteran wherein he 
reports that he did not seek medical treatment for his right 
foot from the time he left service in 1965 until 1996; see 
also earliest post-service medical records of right foot 
treatment dated in 1993.  This gap of many years between 
treatment in service and professional medical treatment after 
service militates against a finding that the veteran's pre-
existing right foot disorders increased in severity during 
service.

In summary, the Board finds there is no competent medical 
evidence showing the veteran's pre-existing right foot 
disorders increased in disabling manifestations during 
service.  As noted, there is no evidence showing the veteran 
complained of or was treated for right foot problems in 
service between October 1963 and September 1965, and his feet 
were assessed as normal at his separation examination in 
September 1965.  In addition, the veteran was not documented 
to have been seen by a medical professional for his right 
foot problems until over 30 years after he was separated from 
service.  

As a result, since there was no increase in severity during 
service, the presumption of aggravation also does not apply.  
See Falzone v. Brown, 8 Vet. App. at 402; Akins v. Derwinski, 
1 Vet. App. at 231.  For the reasons and bases set forth 
above, the Board finds that the claim for service connection 
for a right foot disorder is denied, and the benefit-of-the-
doubt doctrine is not for application. 

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

This case was remanded twice, in part, to assure that the 
veteran received the proper notice.  In September 2001, April 
2004, December 2004, April 2006, and June 2006 letters, VA 
addressed the four notice elements, above.  He was notified 
of the basic elements of a successful claim.  The letters 
informed him that, if he provided information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  With respect to the fourth element of a valid 
notice, the 2004 letters specifically notified the veteran 
that he could submit any pertinent evidence in his 
possession.  The timing of the notice letters did not comply 
with the requirement that notice must precede adjudication.  
However, the Court acknowledged that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Pelegrini at 120.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection in the statement of the case, 
supplemental statements of the case, and in the 2001 and 2003 
Board remands.  Because of the denial of the claim, any 
question as to the appropriate effective date or disability 
rating to be assigned is rendered moot.  The veteran was 
provided notice of the assignment of effective dates and 
disability ratings in the April 2006 supplemental statement 
of the case and again in a June 2006 letter.  Thus, there is 
no prejudice to the veteran in proceeding with the denial of 
the claim on appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in a grant of service connection, and was on notice 
throughout the appeal through the earlier Board remands, 
pertinent rating decision, statement of the case, 
supplemental statements of the case, and letters why the 
claim remains denied.  He was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records, 
Social Security Administration (SSA) records, VA treatment 
records, and available private medical records.  This claim 
was remanded twice, in part, to fulfill VA's duty to assist.  
The veteran provided private treatment records and statements 
from relatives, friends, fellow servicemembers, and a former 
nurse.  He also testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Nashville, 
Tennessee in June 2001.  He reported in a May 2006 statement 
that he had no further evidence to submit.  Numerous VA 
examinations and addenda with medical opinions were 
developed.  His representative has recently requested that VA 
develop additional medical examinations with opinions which 
address whether the foot conditions were aggravated by 
service.  The Board does not find that another VA examination 
and/or medical opinion is warranted as the June 2003 VA 
medical opinion addressed, as explained above, whether the 
claimed foot conditions were aggravated by service.  
Accordingly, the Board finds that the duty to assist was met.


ORDER

Service connection for a right foot disability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


